                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT WINCHESTER

  UNITED STATES OF AMERICA                             )
                                                       ) Case No. 4:13-cr-011-TRM-SKL-04
  v.                                                   )
                                                       )
  DEONZSANIQUE BRYSON                                  )

                                 MEMORANDUM AND ORDER

         DEONZSANIQUE BRYSON, (“Defendant”) appeared for a hearing on July 30, 2021, in
  accordance with Rules 5 and 32.1 of the Federal Rules of Criminal Procedure on the Petition for a
  Warrant for an Offender Under Supervision (“Petition”) in the above matter.

         Defendant was placed under oath and informed of his constitutional rights. It was
  previously determined that Defendant wished to be represented by an attorney and he qualified for
  appointed counsel. Federal Defender Services of Eastern Tennessee was appointed to represent
  Defendant. It was also determined that Defendant had been provided with and reviewed with
  counsel a copy of the Petition.

         The Government moved that Defendant be detained without bail pending his revocation
  hearing before U.S. District Judge McDonough. Defendant waived his right to a preliminary
  hearing and a detention hearing.

         Based upon the Petition and waiver of preliminary hearing, the Court finds there is probable
  cause to believe Defendant has committed violations of his condition of supervised release as
  alleged in the Petition.

         Accordingly, it is ORDERED that:

          (1) Counsel for Defendant and the Government shall confer and make best efforts to submit
  to U.S. District Judge McDonough a proposed Agreed Order with respect to an appropriate
  disposition of the Petition for Warrant for Offender Under Supervision.

          (2) In the event counsel are unable to reach agreement with respect to an appropriate
  disposition of the Petition for Warrant for Offender Under Supervision, they shall request a hearing
  before U.S. District Judge McDonough.

          (3) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
  further order from this Court is GRANTED.

         SO ORDERED.

         ENTER.                                 s/fâátÇ ^A _xx
                                                SUSAN K. LEE
                                                UNITED STATES MAGISTRATE JUDGE


Case 4:13-cr-00011-TRM-SKL Document 820 Filed 07/30/21 Page 1 of 1 PageID #: 3939
